ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's amendment of 5/20/2022 has been entered and considered.

Reasons for allowance
5/20/2022 claims 1, 5-6, 11, 15-16, 22 and 24 are allowed for the reasons of record and as summarized here.  (Claims 2-4, 7-10, 12-14, 17-21 and 23 are canceled.)
The 112(b) rejections are withdrawn in view of the amendment and 5/20/2022 remarks.
The 101 rejections previously were withdrawn as discussed in the 1/25/2021 action (p. 3). 
The claims are free of the analogous art at least because close art, e.g. Adlan as cited on the 2/5/2018 IDS as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of sensing, regression analysis and control of turbidity control chemical input to dissolved air flotation colloidal separation.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631